JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America, against the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Purposes, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for public uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 11th day of December, 1902 A.D., report to this Court, which said Report is now on file, recommending the *60Government be declared the proprietor of said lands and premises upon payment of the sum of One Hundred Fifty Dollars ($150), interest and costs;
IT IS NOW, THEREFORE, ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Ifopo, the sum of $150.00, together with interest thereon at the rate of 8 per cent per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $21.10, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $53.00, said sums making a total of $224.10, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $224.10, as aforesaid, the Government of the United States of America be, and the same is hereby declared, the proprietor of all that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “UTUMOA”, STARTING at the northwestern corner of land “Laloifi”, property of the Government of the United States of America, acquired from one Taamu, and at the point of intersection of the northern boundary of said land “Laloifi” with the eastern boundary of land called “ASOLELEI”, belonging to said Government, and following in a northerly direction the said eastern boundary of land called “Asolelei”, bearing 37 degrees, distance 29 feet, to land described in Court Grant No. 623 of Samoan Supreme Court Grants, and recorded in Volume 1, folios 5 and 6 of the Register of Court Grants of the Land Records of said Station, said land being quit-claimed by Arthur Young of Manua, the holder of said Court Grant, to the *61said Government by deed recorded in Vol. 1, Folios 23, 24 and 25 of the Register of Transfers of said Land Records; thence following easterly the southern boundary of said land from Arthur Young, bearing 107 degrees 30 minutes, distance 40 feet, to said land called “Laloifi”; thence following the northern boundary of said land “Laloifi”, bearing 294 degrees 45 minutes, distance 64 feet, to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December, 1902 A.D.